Filed 9/17/13
                           CERTIFIED FOR PUBLICATION




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SECOND APPELLATE DISTRICT

                                    DIVISION ONE


MAJID MORADI,                                   B239858

        Plaintiff and Appellant,                (Los Angeles County
                                                Super. Ct. No. LC089905)
        v.

MARSH USA, INC.,

        Defendant and Respondent.




        APPEAL from a judgment of the Superior Court of Los Angeles County, Frank J.
Johnson, Judge. Reversed.
        Law Office of Wayne McClean, Wayne McClean; and Evan D. Marshall for
Plaintiff and Appellant.
        Acker & Whipple, Jerri L. Johnson and Kelley E. Harman for Defendant and
Respondent.


                     ___________________________________________
       An employee of an insurance broker was required each workday to drive to and
from the office in her personal vehicle. During the workday, the employee had to use her
vehicle to visit prospective clients, make presentations, provide educational seminars,
follow leads, and transport company materials and coemployees to work-related
destinations.
       On April 15, 2010, the employee left the office at the end of the workday and
began driving in the direction of her home. She had decided that, on the way, she would
stop for some frozen yogurt and take a yoga class. As the employee made a left turn at
the yogurt shop, she collided with a motorcyclist.
       The motorcyclist filed this action against the employee and her employer. The trial
court granted the employer‘s motion for summary judgment on the ground that the
employee was not acting within the scope of her employment when she was making a left
turn to get to the frozen yogurt shop. The motorcyclist appealed.
       We reverse. Because the employer required the employee to use her personal
vehicle to travel to and from the office and make other work-related trips during the day,
the employee was acting within the scope of her employment when she was commuting to
and from work. The planned stops for frozen yogurt and a yoga class on the way home
did not change the incidental benefit to the employer of having the employee use her
personal vehicle to travel to and from the office and other destinations. On the day of the
accident, the employee had used her vehicle to transport herself and some coemployees to
an employer-sponsored program, and the employee had planned to use her vehicle the
next day to drive to a prospective client‘s place of business. Nor did the planned stops
constitute an unforeseeable, substantial departure from the employee‘s commute. Rather,
they were a foreseeable, minor deviation. Finally, the planned stops were not so unusual
or startling that it would be unfair to include the resulting loss among the other costs of
the employer‘s business. Thus, under the ―required vehicle‖ exception to the ―going and
coming‖ rule, the employee was acting within the scope of her employment at the time of
the accident, and the doctrine of respondeat superior applies. Accordingly, the trial court
erred in granting the employer‘s summary judgment motion.

                                              2
                                             I
                                    BACKGROUND
       The allegations and facts in this appeal are taken from the pleadings and the papers
submitted in connection with the summary judgment motion.
       Around 1997, Judy Bamberger commenced employment with Marsh USA, Inc., an
insurance broker doing business as Marsh Risk & Insurance Services (Marsh).
Bamberger worked at the Marsh office at 777 South Figueroa Street in downtown Los
Angeles. She lived on Reforma Road in Woodland Hills.
       Bamberger worked for Marsh as a salesperson. She was primarily responsible for
developing new business. She generated new sales by cold-calling, forming relationships
with influential people, providing educational seminars, making presentations, and
becoming involved with different organizations such as the Chamber of Commerce, the
Rotary Club, and insurance associations. She met with prospective clients, typically at
their location and convenience; meetings could occur before, during, and after regular
work hours. To reach these various destinations, Marsh required Bamberger to use her
personal vehicle, a 2009 Nissan Maxima. She was allowed to stop and see prospective
clients on the way home.
       Two to five times a week, Bamberger used her personal vehicle to attend off-site
appointments and meetings. She also used her personal vehicle to transport Marsh
executives, clients, and coemployees to off-site meetings, appointments, and seminars.
       There were about 10 employees, including Bamberger, in Marsh‘s Los Angeles
office who were responsible for generating new business. Pursuant to company policy,
they all had to use their personal vehicles to engage in sales and client development.
       When Bamberger first began working at Marsh, the company provided vehicles to
its salespersons to perform their job duties. Those cars were also available for personal
use. Later, Marsh switched to a ―car allowance‖ program under which the company made
a monthly payment toward the lease or auto loan of its salespersons. Over the last five
years, Bamberger and other salespersons were required to use their personal vehicles for
business travel, and Marsh reimbursed them for business mileage.

                                             3
      On April 15, 2010, Bamberger had used her personal vehicle to transport herself
and some coemployees to a company-sponsored program at a middle school in the Los
Feliz area. When the program was over, she returned to the office. It was the end of the
workday.
      Bamberger planned to stop on the way home for some frozen yogurt and,
thereafter, to attend a 6:00 p.m. yoga class. While at work, she changed clothes from
business attire to active wear. Upon leaving the office, Bamberger drove north on the
110 Freeway, then west on the 101 Freeway. She took the De Soto Avenue exit and
turned right onto westbound Ventura Boulevard, which had three lanes for traffic and a
center lane for making left turns. At that point, Bamberger planned to drive westward,
with stops at Menchie‘s frozen yogurt shop and the yoga studio before reaching home.
Menchie‘s was approximately 600 feet west of the intersection of De Soto Avenue and
Ventura Boulevard. The yoga studio was located a short distance—about three-tenths of a
mile—to the west of Menchie‘s on Ventura Boulevard, between De Soto Avenue and
Canoga Avenue. The distance from Menchie‘s to Bamberger‘s home, traveling west on
Ventura Boulevard, was around two miles. All three destinations—Menchie‘s, the yoga
studio, and Bamberger‘s home—were in Woodland Hills and had the same five-digit zip
code: 91364.
      To enter the parking lot for Menchie‘s, Bamberger moved from lane 1 of
westbound Ventura Boulevard into the center lane to make a left turn. Traffic was heavy.
Eastbound Ventura Boulevard had two lanes for traffic; a third lane—lane 3—was used
for parking at that time of day. The eastbound traffic on Ventura Boulevard was backed
up from the De Soto Avenue traffic signal, blocking the entrance to Menchie‘s.
Eventually, the vehicles in lanes 1 and 2 of eastbound Ventura Boulevard created a ―gap‖
so Bamberger could turn left. She commenced a left turn, not seeing that Majid Moradi
was on his motorcycle, traveling between the eastbound lanes on Ventura Boulevard. Her
vehicle collided with his motorcycle.
      Bamberger had planned on using her personal vehicle for business travel the next
day to meet a prospective client in Oxnard. Inside Bamberger‘s vehicle were materials to

                                            4
be used at the meeting, including her laptop and a Marsh file regarding the prospective
client. Bamberger intended to review those materials at home before meeting the
prospective client. Because her vehicle was damaged in the accident, Bamberger rented a
car and, on April 16, 2010, drove to a nearby shopping center, where a coworker picked
her up. They went together to see the prospective client.
       On May 26, 2010, Moradi filed this action against Bamberger. On September 8,
2010, Moradi filed an amendment to the complaint, adding Marsh as a defendant.
       On March 2, 2011, Marsh filed a motion for summary judgment, contending it was
not liable for the accident because, at the time of the collision, Bamberger ―was neither at
work, nor working, nor pursuing any task on behalf of her employer‖ but ―was pursuing
personal interests, namely, going to yoga class and stopping for yogurt on the way.‖
       Moradi and Bamberger filed separate oppositions to the motion. Moradi argued
that Marsh derived a benefit by having Bamberger travel to and from the office and other
destinations in her personal vehicle: The vehicle was used before, during, and after the
regular workday for Marsh‘s business purposes. Moradi asserted that Bamberger‘s
commute to and from work was part of the employment relationship and was within the
scope of her employment. Further, Moradi asserted that Bamberger had not ―abandoned‖
her commute by stopping at the yogurt shop or by planning to attend a yoga class on the
way home.
       In her opposition, Bamberger argued: (1) the going and coming rule did not apply
because Marsh derived an incidental benefit by requiring that she use her own vehicle
when traveling for business, including trips to and from the office; (2) her plans to stop
for frozen yogurt and a yoga class were foreseeable events; (3) she was not engaged in a
―personal errand‖ at the time of the collision; and (4) she was acting within the scope of
her employment when the accident occurred.
       The trial court heard the summary judgment motion on November 10, 2011, and
took the matter under submission. By minute order dated December 29, 2011, the trial
court granted the motion. A signed judgment was filed on January 30, 2012. Moradi
appealed. Bamberger did not.

                                              5
                                                II
                                         DISCUSSION
       ―‗―A defendant seeking summary judgment has met the burden of showing that a
cause of action has no merit if that party has shown that one or more elements of the cause
of action cannot be established [or that there is a complete defense to that cause of
action]. . . . Once the defendant‘s burden is met, the burden shifts to the plaintiff to show
that a triable issue of fact exists as to that cause of action. . . . In reviewing the propriety
of a summary judgment, the appellate court independently reviews the record that was
before the trial court. . . . We must determine whether the facts as shown by the parties
give rise to a triable issue of material fact. . . . In making this determination, the moving
party‘s affidavits are strictly construed while those of the opposing party are liberally
construed.‖ . . . We accept as undisputed facts only those portions of the moving party‘s
evidence that are not contradicted by the opposing party‘s evidence. . . . In other words,
the facts [set forth] in the evidence of the party opposing summary judgment and the
reasonable inferences therefrom must be accepted as true.‘‖ (Buxbaum v. Aetna Life &
Casualty Co. (2002) 103 Cal.App.4th 434, 441, italics added.)
       On appeal, Moradi and Marsh debate whether Bamberger was acting within the
scope of her employment at the time of the accident. We conclude that under the required
vehicle exception to the going and coming rule, Bamberger was acting within the scope of
her employment, and the doctrine of respondeat superior therefore applies.
       ―Under the theory of respondeat superior, employers are vicariously liable for
tortious acts committed by employees during the course and scope of their
employment. . . . However, under the ‗going and coming‘ rule, employers are generally
exempt from liability for tortious acts committed by employees while on their way to and
from work because employees are said to be outside of the course and scope of
employment during their daily commute.‖ (Lobo v. Tamco (2010) 182 Cal.App.4th 297,
301, citation omitted.) ―‗The ―going and coming‖ rule is sometimes ascribed to the theory
that the employment relationship is ―suspended‖ from the time the employee leaves [the



                                                6
workplace] until he returns . . . or that in commuting he is not rendering service to his
employer.‘‖ (Hartline v. Kaiser Foundation Hospitals (2005) 132 Cal.App.4th 458, 466.)
       ―‗A well-known exception to the going-and-coming rule arises where the
[employee‘s] use of [his or her own] car gives some incidental benefit to the employer.
Thus, the key inquiry is whether there is an incidental benefit derived by the
employer. . . .‘ . . . . This exception to the going and coming rule . . . has been referred to
as the ‗required-vehicle‘ exception. . . . The exception can apply if the use of a personally
owned vehicle is either an express or implied condition of employment . . . , or if the
employee has agreed, expressly or implicitly, to make the vehicle available as an
accommodation to the employer and the employer has ‗reasonably come to rely upon its
use and [to] expect the employee to make the vehicle available on a regular basis while
still not requiring it as a condition of employment.‘‖ (Lobo v. Tamco, supra,
182 Cal.App.4th at p. 301, citations omitted, italics added.)
       The required vehicle exception had its genesis in a workers‘ compensation case,
Smith v. Workmen’s Comp. App. Bd. (1968) 69 Cal.2d 814 (Smith). As the Supreme
Court described the question presented in Smith: ―Under the well established going and
coming rule, an employee does not pursue the course of his employment when he is on his
way to or from work. . . . In a number of cases we have established exceptions to this rule,
such as those in which the employer defrayed the travel expenses . . . and those in which
the employee engaged in a special errand for his employer. . . . [Here, the wife of a
deceased employee] contends that we should recognize another exception to the rule in
the instant case: that at the time of the accident [the employee] was engaged in the course
of his employment inasmuch as he was bringing his car to work as required by his
employer.‖ (Id. at pp. 815–816.) The employee, a social worker, was required to drive
his own vehicle to and from the office so he could visit his clients on ―field‖ days and be
available to visit clients in case of an emergency on regular office days. (Id. at pp. 816,
818.) The high court agreed with the wife and recognized the required vehicle exception
to the going and coming rule, stating: ―Since the accident occurred when the employee
drove his car to the employer‘s premises pursuant to the employer‘s requirement that the

                                               7
employee furnish his own car, we hold that the so-called going and coming rule does not
bar coverage.‖ (Id. at p. 815.) ―[T]he employer clearly benefited from [the employee‘s]
bringing the car to work. Indeed, an employer must be conclusively presumed to benefit
from employee action reasonably directed towards the execution of the employer‘s orders
or requirements. An employer cannot request or accept the benefit of an employee‘s
services and concomitantly contend that he is not ‗performing service growing out of and
incidental to his employment.‘‖ (Id. at p. 820.)
       As the court in Smith pointed out: ―Surely in this day of a highly motorized society
we cannot cast the going and coming rule as a protective cloak over the shoulders of the
employer who, for his own advantage, demands that the employee furnish the car on the
job. [In this case, the employee‘s] obligation reached out beyond the employer‘s
premises, and, in driving his car to and from them, he did no more than fulfill the
condition and requirement of his employment.‖ (Smith, supra, 69 Cal.2d at p. 825.)
       Although Smith was a workers‘ compensation case, some California courts have
looked to decisions in that area for guidance in applying the doctrine of respondeat
superior. (See Perez v. Van Groningen & Sons, Inc. (1986) 41 Cal.3d 962, 967–968 &
fn. 2; Ducey v. Argo Sales Co. (1979) 25 Cal.3d 707, 722; Hinman v. Westinghouse Elect.
Co. (1970) 2 Cal.3d 956, 961–962 & fn. 3 (Hinman); Huntsinger v. Glass Containers
Corp. (1972) 22 Cal.App.3d 803, 807–809 (Huntsinger); Lobo v. Tamco, supra,
182 Cal.App.4th at p. 301 & fn. 3.) Other courts, however, ―have declined to apply
workers‘ compensation principles to respondeat superior issues.‖ (Fields v. State of
California (2012) 209 Cal.App.4th 1390, 1398.)
       In Hinman, supra, 2 Cal.3d 956, the plaintiff, a police officer, was standing on the
center divider of a freeway inspecting a possible road hazard when he was struck by a car.
The plaintiff filed suit against the driver‘s employer, contending the driver was acting
within the scope of his employment while driving home. The driver was an elevator
constructor‘s ―helper‖ who was compensated for his roundtrip travel time and travel
expense in driving his own vehicle to and from a particular job site. At the time of the



                                             8
incident, the driver was going home at the end of the workday. The case was tried to a
jury, which returned a verdict in the employer‘s favor. The plaintiff appealed.
       The Supreme Court reversed, explaining that ―the modern and proper basis of
vicarious liability of the master is not his control or fault but the risks incident to his
enterprise. ‗We are not here looking for the master‘s fault but . . . for risks that may fairly
be regarded as typical of or broadly incidental to the enterprise he has undertaken. . . .
Further, we are not looking for that which can and should reasonably be avoided, but with
the more or less inevitable toll of a lawful enterprise.‘‖ (Hinman, supra, 2 Cal.3d at
p. 960.) The court commented that ―exceptions will be made to the ‗going and coming‘
rule where the trip involves an incidental benefit to the employer, not common to
commute trips by ordinary members of the work force. . . . [T]hat the employee receives
personal benefits is not determinative when there is also a benefit to the employer.‖ (Id.
at p. 962, italics added.) The court continued: ―[W]here . . . the employer and employee
have made the travel time part of the working day by their contract, the employer should
be treated as such during the travel time, and it follows that so long as the employee is
using the time for the designated purpose, to return home, the doctrine of respondeat
superior is applicable. It is unnecessary to determine the appropriate rule to be applied if
the employee had used the time for other purposes.‖ (Id. at p. 962, italics added.)
       In Huntsinger, supra, 22 Cal.App.3d 803, the survivors of Franklin Huntsinger—
who was killed when his motorcycle collided with a truck driven by Edward Fell—
brought suit against Fell and Fell‘s employer. The plaintiffs sought to hold the employer
liable under the doctrine of respondeat superior. Fell, a ―technical service representative,‖
was responsible for consulting with customers by telephone and by visiting the customers‘
business premises. He used his own truck to drive to and from the office and also to
travel to and from customer locations. Sometimes, Fell drove directly from home to a
customer location and then drove to the office. Other times, he would stop at a customer
location on the way home. On occasion, Fell carried work-related materials in his truck.
The accident occurred when Fell was driving directly from the office to his home.



                                                9
       The case was tried to a jury. When the plaintiffs rested, the trial court granted a
nonsuit in the employer‘s favor, concluding that, as a matter of law, Fell was not acting
within the scope of his employment at the time of the accident. The Court of Appeal
reversed, stating: ―[The employer] contends that Fell‘s trip from the office to his home
during which the accident occurred did not involve any incidental benefit to it not
common to commute trips by ordinary members of its work force. We do not agree.
       ―Presumably, ordinary members of [the employer‘s] work force would not be
required to use their vehicles in company business and would not, therefore, be required
to drive their vehicles to and from work. The means by which they travel to and from
work is a matter of complete indifference to [the employer]. No[t] so with respect to Fell.
Viewing the evidence most favorably to [the plaintiffs], Fell was required to use his
automobile in carrying out his employment duties. Obviously, this arrangement
constituted a benefit to [Fell‘s employer]. Unless Fell drove his vehicle to and from the
office, he would not have it available for the beneficial use of [his employer] when it was
needed. His driving his vehicle to and from the office was, therefore, incidentally
beneficial to [the employer] in a manner not common to commute trips by ordinary
members of its work force. In other words, when a business enterprise requires an
employee to drive to and from its office in order to have his vehicle available for company
business during the day, accidents on the way to or from the office are statistically certain
to occur eventually, and, the business enterprise having required the driving to and from
work, the risk[s] of such accidents are risks incident to the business enterprise. We do not
deal, of course, with a case in which the employee was not directly driving home but was
engaged on some errand of his own.‖ (Huntsinger, supra, 22 Cal.App.3d at p. 810, italics
added.)
       In recognizing the required vehicle exception in the tort context, the Court of
Appeal in Huntsinger relied in part on the workers‘ compensation decision in Smith,
supra, 69 Cal.2d 814. (See Huntsinger, supra, 22 Cal.App.3d at pp. 807, 808–809.) The
court also found support in Richards v. Metropolitan Life Ins. Co. (1941) 19 Cal.2d 236,
stating: ―Although Richards relied to some extent upon authorities from the workmen‘s

                                             10
compensation field, it was a tort case. There the employee was an insurance salesman
whose duties included both office and field work; he was not required to report to the
office before commencing work; if he had a sale or some other service call to make early
in the morning, he would make it before going to the office, but rarely would he spend
over half an hour in the field prior to reporting to the office in the morning; he was not
compensated for the use of his vehicle. . . . On the morning of the accident he was on his
way directly from his home to his office when the accident occurred. . . . The court held
that, under these circumstances, the trier of fact could find the employee was acting within
the scope of his employment at the time of the accident.‖ (Huntsinger, at p. 809, citations
omitted.)
       In Hinojosa v. Workmen’s Comp. Appeals Bd. (1972) 8 Cal.3d 150 (Hinojosa), a
farm laborer, Miguel Hinojosa, worked for an operator of several noncontiguous fruit
ranches. When the laborers finished work at one ranch, the foreman would direct them to
another ranch. The laborers were expected to provide their own transportation between
ranches. They were paid from the time they arrived at the first work location until they
went home, including the time spent traveling between ranches. Hinojosa, who did not
own a vehicle, rode with another laborer, Raphael Rodriguez, whom he paid $3.00 per
week to share the cost of operating Rodriguez‘s vehicle. On June 8, 1970, after the two
men had finished work and were traveling home, Rodriguez‘s vehicle collided with
another vehicle, injuring Hinojosa, who sought workers‘ compensation benefits. In
holding that Hinojosa was entitled to benefits, the Supreme Court observed: ―[T]he courts
have held non-compensable the injury that occurs during a local commute enroute to a
fixed place of business at fixed hours in the absence of special or extraordinary
circumstances. The decisions have thereby excluded the ordinary, local commute that
marks the daily transit of the mass of workers to and from their jobs; the employment,
there, plays no special role in the requisites of portage except the normal need of the
presence of the person for the performance of the work.
       ―On the other hand, many situations do not involve local commutes en route to
fixed places of business at fixed hours. These are the extraordinary transits that vary from

                                             11
the norm because the employer requires a special, different transit, means of transit, or use
of a car, for some particular reason of his own. When the employer gains that kind of a
particular advantage, the job does more than call for routine transport to it; it plays a
different role, bestowing a special benefit upon the employer by reason of the
extraordinary circumstances. The employer‘s special request, his imposition of an
unusual condition, removes the transit from the employee‘s choice or convenience and
places it within the ambit of the employer‘s choice or convenience, restoring the
employer-employee relationship.‖ (Hinojosa, supra, 8 Cal.3d at p. 157, italics added.)
       The Supreme Court continued: ―[T]he instant case clearly differs from the normal
routine commute; it is instead the extraordinary situation in which the job is structured,
and dependent upon, transportation from one place of work to another so that the use of
an instrument of such transportation is a requisite of employment. The employer could
have provided, at his own expense, company vehicles to transport the workers between
his various farms during their workday. His failure to do so made it necessary for the
workers to supply their own on-the-job transportation. Thus [Hinojosa] made use of the
car from his residence to the first ranch, and thereafter from ranch to ranch and finally
from ranch to his residence because the car was an essential requirement of the job; the
presence of the car was requisite to performance of the job; the worker was impliedly
required to bring the car to the job and to take it from the job. Thus the injury suffered in
the car was covered by the Workmen‘s Compensation Act.‖ (Hinojosa, supra, 8 Cal.3d at
pp. 162–163.)
       ―To be sure, ordinary commuting is beyond the scope of employment . . . . Driving
a required vehicle, however, is a horse of another color because it satisfies the control and
benefit elements of respondeat superior. An employee who is required to use his or her
own vehicle provides an ‗essential instrumentality‘ for the performance of the employer‘s
work. . . . When a vehicle must be provided by an employee, the employer benefits by not
having to have available an office car and yet possessing a means by which off-site visits
can be performed by its employees. . . .



                                              12
       ―. . . When an employer requires an employee to use a personal vehicle, it exercises
meaningful control over the method of the commute by compelling the employee to
foreswear the use of carpooling, walking, public transportation, or just being dropped off
at work.‖ (Carter v. Reynolds (2003) 175 N.J. 402, 416–417 [815 A.2d 460, 468].)
       In Lazar v. Thermal Equipment Corp. (1983) 148 Cal.App.3d 458 (Lazar), the
Court of Appeal confronted the question left unanswered in Hinman, supra, 2 Cal.3d 956,
and Huntsinger, supra, 22 Cal.App.3d 803: whether respondeat superior applies where an
employee is required to drive a vehicle to and from work, and an accident occurs during
the commute when the employee is pursuing a personal matter. As the court put it in
Lazar: ―In traveling to and from work, [the employee] was . . . acting in the scope of his
employment, conferring a tangible benefit on his employer; the ‗going and coming‘ rule is
thus inapplicable. [¶] A further issue, however, is presented in this case, an issue which
the courts in both Hinman and Huntsinger, supra, anticipated but refused to decide. In the
case at bench, [the employee] decided that, before going home, he would stop at a shop
and buy a certain, now forgotten, item. To further complicate the question, this shop and
item were located in the opposite direction from [his] home. [¶] This question appears to
be one of first impression under the modern doctrine of respondeat superior. . . . We
therefore take a broad perspective and examine the rationale for the modern doctrine of
respondeat superior before determining whether it applies to the facts before us.‖ (Lazar,
at p. 463.)
       In Lazar, the employer manufactured heating equipment and pressure vessels for
the aerospace industry. An employee, Richard Lanno, who was constantly on call as a
troubleshooter, used the employer‘s truck to drive to and from work and other destinations
such as customer sites. He was also allowed to use the truck for personal matters. Lanno
was sometimes required to travel from his home directly to a job site in the morning. At
other times, the employer‘s customers would call Lanno at home, after hours and on
weekends, and he responded to those service calls. On one occasion, after Lanno had
finished work for the day, he left the employer‘s business premises. Before heading
home, Lanno decided to pick up an item at a store and drove in the opposite direction of

                                            13
his residence. While driving to the store, Lanno hit another vehicle. The other driver
sued Lanno‘s employer. The case was tried to a jury, which awarded $81,000 to the
plaintiff but made a special finding that Lanno was not acting within the scope of his
employment at the time of the accident. The plaintiff filed a motion for judgment
notwithstanding the verdict, arguing that, as a matter of law, Lanno was acting within the
scope of his employment. The trial court agreed, granted the motion, and entered
judgment against the employer. The employer appealed.
       The Court of Appeal affirmed the judgment notwithstanding the verdict,
explaining: ―‗Although earlier authorities sought to justify the respondeat superior
doctrine on such theories as ―control‖ by the master of the servant, the master‘s
―privilege‖ in being permitted to employ another, the third party‘s innocence in
comparison to the master‘s selection of the servant, or the master‘s ―deep pocket‖ to pay
for the loss, ―the modern justification for vicarious liability is a rule of policy, a deliberate
allocation of a risk. The losses caused by the torts of employees, which as a practical
matter are sure to occur in the conduct of the employer‘s enterprise, are placed upon that
enterprise itself, as a required cost of doing business. They are placed upon the employer
because, having engaged in an enterprise which will, on the basis of past experience,
involve harm to others through the torts of employees, and sought to profit by it, it is just
that he, rather than the innocent injured plaintiff, should bear them; and because he is
better able to absorb them, and to distribute them, through prices, rates or liability
insurance, to the public, and so to shift them to society, to the community at large.‖‘ . . .
‗―We are not here looking for the master‘s fault but . . . for risks that may fairly be
regarded as typical of or broadly incidental to the enterprise he has undertaken. . . .‖‘ . . .
Categorization of an employee‘s action as within or outside the scope of employment thus
begins with a question of foreseeability, i.e., whether the accident is part of the inevitable
toll of a lawful enterprise.
       ―. . . Rather than searching for nice distinctions which would place the employees‘
actions in or outside of the scope of employment, the [analysis examines] foreseeability:
‗One way to determine whether the risk is inherent in, or created by, an enterprise is to

                                               14
ask whether the actual occurrence was a generally foreseeable consequence of the
activity. However, ―foreseeability‖ in this context must be distinguished from
―foreseeability‖ as a test for negligence. In the latter sense ―foreseeable‖ means a level of
probability which would lead a prudent person to take effective precautions whereas
―foreseeability‖ as a test for respondeat superior merely means that in the context of the
particular enterprise an employee‘s conduct is not so unusual or startling that it would
seem unfair to include the loss resulting from it among other costs of the employer‘s
business.‘ . . .
        ―One traditional means of defining this foreseeability is seen in the distinction
between minor ‗deviations‘ and substantial ‗departures‘ from the employer‘s business.
The former are deemed foreseeable and remain within the scope of employment; the latter
are unforeseeable and take the employee outside the scope of his employment.
        ― . . . ‗The question is often one of fact, and the rule now established is that only a
substantial deviation or departure takes the employee outside the scope of his
employment. If the main purpose of his activity is still the employer‘s business, it does
not cease to be within the scope of the employment by reason of incidental personal acts,
slight delays, or deflections from the most direct route. The term ―deviation‖ is ordinarily
used to describe these minor deflections, and ―departure‖ to describe the abandonment
which takes the acts outside the scope of employment.‘ . . . More recently, the test was
stated in this way: ‗In assessing whether an employee‘s wrongful act was required by or
incidental to his duties, the law defines occupational duties broadly. The fact that an
employee is not engaged in the ultimate object of his employment at the time of his
wrongful act does not preclude attribution of liability to an employer. . . . For example,
acts necessary to the comfort, convenience, health, and welfare of the employee while at
work, though strictly personal to himself and not acts of service, do not take him outside
the scope of his employment.‘ . . .
        ―In the case at bench, then, we are asked to decide whether Lanno‘s personal
errand was a foreseeable deviation from the scope of his employment, or whether
evidence or inferences therefrom have been presented which would lead a jury to believe

                                               15
that this errand was an unforeseeable, substantial departure from his duties. We hold that
Lanno‘s deviation was a foreseeable and minor deviation. [¶] . . .
        ―The evidence presented to the trial court was not controverted. Lanno testified
that on the day of the accident he left work and headed away from his home, planning to
buy an item and then return directly home. The evidence thus clearly showed that Lanno
planned a minor errand to be carried out, broadly speaking, on the way home. Lanno
further testified that this type of errand occurred with his employer‘s permission. No
evidence was presented, nor could any inference be drawn from the evidence, showing
that Lanno had any other object in mind that day than a brief stop at a store before going
home.
        ―The evidence, then, leads ineluctably to the conclusion that Lanno‘s errand was a
minor deviation from his employer‘s business. While the specific act was one ‗strictly
personal‘ to Lanno, it was ‗necessary to his convenience‘ under the above-quoted
standard . . . . While this standard was suggested for deviations ‘at work,’ we think it is
applicable to deviations made on the way home, in the employer‘s vehicle, when the trip
home benefits the employer. Here, it would have been unreasonable and inconvenient for
Lanno to drive his truck home, stop there, then return to purchase the needed item,
passing work on the way. The decision to stop to buy the item on the way home was one
reasonably necessary to Lanno‘s comfort and convenience. For this reason the detour
must be considered a minor deviation. [¶] . . .
        ―The detour was foreseeable for much the same reason. While a decision to stop at
a party, or a bar, or to begin a vacation, might not have been foreseeable, we can think of
no conduct more predictable than an employee‘s stopping at a store to purchase a few
items on the way home. Where . . . the trip home is made for the benefit of the employer,
in the employer‘s vehicle, accidents occurring during such minor and foreseeable
deviations become part of the ‗inevitable toll of a lawful enterprise.‘
        ―No evidence or inference was presented in the trial court showing that Lanno‘s
deviation was for any purpose other than to stop at a store before returning home. Since



                                              16
we find such a deviation to be minor and foreseeable, . . . the judgment notwithstanding
the verdict was properly granted. . . .
       ―. . . [W]e note that [the employer] makes much of the fact that Lanno was headed
in the direction opposite his home at the time of the accident. Under the traditional
doctrine of respondeat superior, [the employer] argues, a trip in such direction cannot be
regarded as a slight deviation. . . . [The employer‘s] emphasis on Lanno‘s direction at the
time of the accident asks us to elevate just such a nice inquiry into the decisive issue of
this case. An employer‘s liability, however, should not turn simply on a point of the
compass; the fact that the store Lanno decided to visit was to the north of his workplace,
rather than to the south, is not the controlling factor in this case. Instead, the modern
rationale for respondeat superior requires that liability be hinged on the foreseeability and
substantiality of the employee‘s departure from his employer‘s business. Where . . . the
deviation is insubstantial and foreseeable, the doctrine of respondeat superior will apply.‖
(Lazar, supra, 148 Cal.App.3d at pp. 463–467, citations omitted, some italics added;
accord, Lisa M. v. Henry Mayo Newhall Memorial Hospital (1995) 12 Cal.4th 291, 296–
299; Perez v. Van Groningen & Sons, Inc., supra, 41 Cal.3d at pp. 967–968; Bailey v.
Filco, Inc. (1996) 48 Cal.App.4th 1552, 1558–1561.)
       Similarly, in State Farm Mut. Auto. Ins. Co. v. Haight (1988) 205 Cal.App.3d 223
(Haight), the Court of Appeal held that the required vehicle exception was applicable
notwithstanding the employee‘s pursuit of a personal matter while driving home. In
Haight, the employee worked for a building subcontractor and was required by his
employer to use his own truck to travel to and from the employer‘s job sites and its office.
The employee was also required to use his own truck to deliver materials and large
equipment to the work sites. On the day of the accident, the employee‘s truck was in the
garage for repairs, and he was using the company van to travel to and from various work
destinations. At the end of the workday, he stopped first at the company office and then,
while driving home, at a grocery store. After leaving the grocery store, the employee was
involved in a collision with another vehicle. The employee had planned to use the van the
next day to travel to a work site, and there were materials in the van related to that project.

                                              17
The employer‘s insurance company denied coverage for the accident, asserting the
employee was not acting within the scope of his employment because, prior to the
collision, he had stopped to buy groceries. The insurer filed an action for declaratory
relief, and the trial court entered judgment in favor of the insurer.
       The Court of Appeal reversed, stating: ―A well known exception to the going-and-
coming rule arises where the use of the car gives some incidental benefit to the
employer. . . . The question is not who owns the vehicle . . . , or whether the employee
receives reimbursement by the employer for the vehicle . . . , or whether the employee
performs a personal errand while driving home.‖ (Haight, supra, 205 Cal.App.3d at
p. 241, citations omitted, italics added & omitted.) ―The evidence is uncontradicted [that
the employee‘s] use of the company vehicle in his job clearly gave [the employer] an
incidental benefit. [The employee] was driving a company vehicle with company
equipment in the van and returning to his home from engaging in company activity. [The
employee] had duties both in the office and in the field. He was required to use his
vehicle to travel to work sites. He delivered materials in his vehicle to the work site. He
was required to travel throughout the county and sometimes outside the county. It was an
express condition of his employment that [the employee] use the vehicle in attending to
his duties.‖ (Id. at pp. 241–242, italics added.) Relying on Huntsinger, supra,
22 Cal.App.3d at page 810, the Court of Appeal observed: ―[T]hat the accident occurred
when [the employee] was on his way home from work is not determinative of the scope of
employment.‖ (Haight, at p. 242.) Applying the principles announced in Lazar, supra,
148 Cal.App.3d at pages 464 and 466, the court concluded: ―The facts of Lazar are
similar to those here. When [the employee] hit [the other driver‘s vehicle] with the
company van he was . . . within the scope of his employment. The acts in question were
foreseeable, within the scope of [the employee‘s] employment.‖ (Haight, at p. 244, cited
with approval in Lobo v. Tamco, supra, 182 Cal.App.4th at pp. 301, 303.)
       As our Supreme Court has stated: ―‗In California, the scope of employment has
been interpreted broadly under the respondeat superior doctrine. For example, ‗[t]he fact
that an employee is not engaged in the ultimate object of his employment at the time of his

                                              18
wrongful act does not preclude attribution of liability to an employer.‘ . . . Thus, acts
necessary to the comfort, convenience, health, and welfare of the employee while at work,
though strictly personal and not acts of service, do not take the employee outside the
scope of employment. . . . Moreover, ‗―where the employee is combining his own
business with that of his employer, or attending to both at substantially the same time, no
nice inquiry will be made as to which business he was actually engaged in at the time of
injury, unless it clearly appears that neither directly nor indirectly could he have been
serving his employer.‖‘‖ (Farmers Ins. Group v. County of Santa Clara (1995)
11 Cal.4th 992, 1004, citations omitted, italics added.)
       We conclude that the foregoing line of cases, starting with Smith, supra, 69 Cal.2d
814, dictates the outcome in the present case. On April 15, 2010, at the time of the
accident, Bamberger was pursuing, at least in part, a personal objective by stopping for
frozen yogurt and planning to attend a yoga class. But those activities did not constitute
an unforeseeable, substantial departure from her commute. (See Lazar, supra,
148 Cal.App.3d at pp. 464–465; Haight, supra, 205 Cal.App.3d at p. 242.) Rather, they
were a foreseeable, minor deviation on her drive home. We cannot say that Bamberger‘s
planned deviation was ―‗so unusual or startling that it would seem unfair to include the
loss resulting from it among other costs of [Marsh‘s] business.‘‖ (Lazar, at p. 464, italics
added; see Lisa M. v. Henry Mayo Newhall Memorial Hospital, supra, 12 Cal.4th at
p. 299.)
       ―The question is . . . whether . . . the use of the car gives some incidental benefit to
the employer.‖ (Haight, supra, 205 Cal.App.3d at p. 241, italics added; accord, Hinojosa,
supra, 8 Cal.3d at p. 157; Hinman, supra, 2 Cal.3d at p. 962; Smith, supra, 69 Cal.2d at
p. 820; Lobo v. Tamco, supra, 182 Cal.App.4th at p. 301; Singh v. Board of Retirement
(1996) 41 Cal.App.4th 1180, 1187; Huntsinger, supra, 22 Cal.App.3d at p. 810). On
average, Bamberger used her personal vehicle two to five times a week to attend off-site
appointments and meetings. On the day of the accident, she had used her vehicle during
regular work hours to drive herself and some coemployees to a company-sponsored
program. And when the accident happened, Bamberger was driving home from work and

                                              19
planned on using her vehicle the next day to travel to Oxnard, where she would meet a
prospective client.
       In addition, Bamberger‘s planned deviation was necessary for her comfort,
convenience, health, and welfare. (See Farmers Ins. Group v. County of Santa Clara,
supra, 11 Cal.4th at p. 1004; Lazar, supra, 148 Cal.App.3d at pp. 465–466.) ―[W]e can
think of no conduct more predictable than an employee‘s stopping [for something to eat or
taking an exercise class] . . . on the way home. Where, as here, the trip home is made for
the benefit of the employer, . . . accidents occurring during such minor and foreseeable
deviations become part of the ‗inevitable toll of a lawful enterprise.‘‖ (Lazar, at p. 466;
accord, Hinman, supra, 2 Cal.3d at p. 960.) It would have been ―unreasonable and
inconvenient‖ for Bamberger to drive all the way home, stop momentarily, turn around,
and drive back to the yogurt shop and the yoga studio. (See Lazar, at p. 466.)
       And ―‗[i]t is the established rule in this jurisdiction that where the servant is
combining his own business with that of his master, or attending to both at substantially
the same time, no nice inquiry will be made as to which business the servant was actually
engaged in when a third person was injured.‘‖ (Lazar, supra, 148 Cal.App.3d at pp. 466–
467, italics added; accord, Farmers Ins. Group v. County of Santa Clara, supra,
11 Cal.4th at p. 1004.) In this case, Bamberger planned on stopping for frozen yogurt and
attending a yoga class—her ―own business‖—while driving home—a consequence of
Marsh‘s required vehicle policy. Thus, at the time of the accident, Bamberger was either
combining her own business (yogurt and yoga) with Marsh‘s business (driving her
personal vehicle home) or was attending to both her own business and Marsh‘s business at
substantially the same time. Bamberger was ―directly or indirectly‖ serving Marsh when
the accident occurred, and we will not inquire ―as to which business [she] was actually
engaged in when a third person was injured.‖ (Lazar, at pp. 466–467; accord, Farmers
Ins. Group, at p. 1004.)
       In sum, under the required vehicle exception to the going and coming rule,
Bamberger was acting within the scope of her employment at the time of the accident.
We find nothing to the contrary in the ―special errand‖ cases upon which Marsh relies.

                                              20
Those cases concern an exception to the going and coming rule that is different from and
more narrow than the required vehicle exception. As the Court of Appeal noted in Felix
v. Asai (1987) 192 Cal.App.3d 926 (Felix): ―The special-errand exception to the going-
and-coming rule is stated as follows: ‗If the employee is not simply on his way from his
home to his normal place of work or returning from said place to his home for his own
purpose, but is coming from his home or returning to it on a special errand either as part
of his regular duties or at a specific order or request of his employer, the employee is
considered to be in the scope of his employment from the time that he starts on the errand
until he has returned or until he deviates therefrom for personal reasons‘‖ (id. at p. 931,
italics added.)1
       In Felix, the Court of Appeal gave ―[s]everal general examples of the special-
errand exception[, saying:] . . . One would be where an employee goes on a business
errand for his employer leaving from his workplace and returning to his workplace.
Generally, the employee is acting within the scope of his employment while traveling to
the location of the errand and returning to his place of work. . . . The exception also may
be applicable to the employee who is called to work to perform a special task for the
employer at an irregular time. The employee is within the scope of his employment
during the entire trip from his home to work and back to his home. . . . The exception is
further applicable where the employer asks an employee to perform a special errand after
the employee leaves work but before going home. In this [last example] . . . , the
employee is normally within the scope of his employment while traveling to the special
errand and while traveling home from the special errand.‖ (Felix, supra, 192 Cal.App.3d
at pp. 931–932, citations omitted.)



       1 The term ―special errand‖ is used interchangeably with ―business errand‖ and
―special mission.‖ (See, e.g., Schreifer v. Industrial Acc. Com. (1964) 61 Cal.2d 289,
291–293; Felix v. Asai, supra, 192 Cal.App.3d at pp. 931–932; Jeewarat v. Warner Bros.
Entertainment, Inc. (2009) 177 Cal.App.4th 427, 435–436.)



                                             21
       The Court of Appeal pointed out that ―[i]n determining whether an employee has
completely abandoned pursuit of a business errand for pursuit of a personal objective, a
variety of relevant circumstances should be considered and weighed. Such factors may
include [(1)] the intent of the employee, [(2)] the nature, time and place of the employee‘s
conduct, [(3)] the work the employee was hired to do, [(4)] the incidental acts the
employer should reasonably have expected the employee to do, [(5)] the amount of
freedom allowed the employee in performing his duties, and [(6)] the amount of time
consumed in the personal activity. . . . While the question of whether an employee has
departed from his special errand is normally one of fact for the jury, where the evidence
clearly shows a complete abandonment, the court may make the determination that the
employee is outside the scope of his employment as a matter of law.‖ (Felix, supra,
192 Cal.App.3d at pp. 932–933, citation omitted, italics added; accord, O’Connor v.
McDonald’s Restaurants (1990) 220 Cal.App.3d 25, 30–33; Trejo v. Maciel (1966)
239 Cal.App.2d 487, 495–497.)
       Here, the required vehicle exception to the going and coming rule, not the special
errand exception, governs our analysis. Accordingly, we have not applied the six factors
used in special errand cases to determine whether Bamberger was acting within the scope
of her employment at the time of the accident. (See Smith, supra, 69 Cal.2d at pp. 815–
816 [describing exceptions to going and coming rule]; Haning et al., Cal. Practice Guide:
Personal Injury (The Rutter Group 2012) ¶¶ 2:771, 2:781 to 2:786, 2:802 to 2:804,
pp. 2(II)-35, 2(II)-37 to 2(II)-39, 2(II)-41 to 2(II)-42 [distinguishing between special
errand exception and required vehicle exception to going and coming rule]; Comment,
Pouring New Wine into an Old Bottle: A Recommendation for Determining Liability of
an Employer Under Respondeat Superior (1994) 39 S.D. L.Rev. 570, 588–591
[discussing exceptions to going and coming rule].)
       Rather, we have applied the relevant principles under the required vehicle
exception. Those principles differ from the six factors used to determine whether the
special errand exception applies. In the present case, Marsh required Bamberger to use
her personal vehicle to travel to and from the office and other destinations. She also had

                                             22
to use her personal vehicle before, during, and after regular work hours to develop new
business. We have properly examined whether Bamberger‘s use of her personal vehicle
conferred an incidental benefit on Marsh—it did; whether her planned stops at the frozen
yogurt shop and the yoga studio were an unforeseeable, substantial departure from her
commute—they were not; whether they were a foreseeable, minor deviation from her
regular commute—they were; whether they were not so unusual or startling that it would
be unfair to include the resulting loss among the other costs of the employer‘s business—
they were not; and whether they were necessary for Bamberger‘s comfort, convenience,
health, and welfare—they were. (See, Smith, supra, 69 Cal.2d at pp. 820, 825; Hinman,
supra, 2 Cal.3d at pp. 960, 962; Huntsinger, supra, 22 Cal.App.3d at p. 810; Hinojosa,
supra, 8 Cal.3d at pp. 157, 162–163; Lazar, supra, 148 Cal.App.3d at pp. 463–467;
Haight, supra, 205 Cal.App.3d at pp. 241–242, 244; Farmers Ins. Group v. County of
Santa Clara, supra, 11 Cal.4th at p. 1004.) Those are not the pertinent considerations in a
special errand case.
       By way of example, in Felix, supra, 192 Cal.App.3d 926, two individuals
(employers) owned an appliance store in the City of Merced and, one day, they instructed
an employee to deliver some mail to the post office on his way home from work. The
employee left the store shortly before 5:00 p.m. Using his own vehicle, he went to the
post office, delivered the mail, and then drove toward the City of Atwater, where his
parents lived. He intended to have dinner with them. The trip to Atwater took the
employee back toward the appliance store and his apartment. But he did not get very far.
Within a block of the appliance store, the employee hit a pedestrian, who sued the
employee and the employers for personal injuries. The trial court granted summary
judgment for the employers on the ground that the employee was not acting within the
scope of his employment when he hit the pedestrian. The pedestrian appealed.
       The Court of Appeal affirmed, applying the six-factor test used in special errand
cases. (See Felix, supra, 192 Cal.App.3d at pp. 932–934.) The court said: ―As conceded
by [the employers], [the employee] had been sent on a special errand . . . just prior to the
accident. Slightly before [the employee‘s] normal quitting time, 5 p.m., he was sent to the

                                             23
post office . . . to deliver some mail . . . . He was then authorized to go home.
Consequently, [the employee] would have been acting within the scope of his
employment during that portion of his journey between [the appliance store] and the post
office, as well as that portion of his journey between the post office and his home . . . in
Merced had [he] gone directly home. . . .
       ―The pivotal question in this case, then, is whether [the employee‘s] clear and
undisputed intent to go directly to his parents‘ home in Atwater from the post office
constituted a complete abandonment of his [employers‘] business. In our view, it did.
Had [the employee‘s] parents lived in a place equally distant but at a location that would
have caused [the employee] to drive from the post office in a direction away from both
[the appliance store] and [his] apartment, we doubt it would be argued seriously that [the
employee] was still engaged in a special errand or on his [employers‘] business after
leaving the post office bound for his parents‘ home. So long as [the employee] intended
to proceed directly to his parents‘ home, bypassing his own apartment . . . , we can see no
logical or public policy reason for a different result where the location of the parents‘
home takes him in a direction leading back toward the [employers‘] place of business, or
toward [his] own apartment, for that matter. In either case, once he has delivered the mail
and leaves the post office intending to drive directly to his parents‘ home, he has
completed his [employers‘] business and is pursuing a purely personal objective. On the
facts of this case, we hold that prior to the accident in which [the pedestrian] was injured,
[the employee] had completed his special errand for [his employers], had completely
abandoned his [employers‘] business, was pursuing a purely personal objective, and was
not in the scope of his employment at the time of the accident.‖ (Felix, supra,
192 Cal.App.3d at pp. 933–934, citation omitted, italics added.)
       In Felix, the Court of Appeal cited Loper v. Morrison (1944) 23 Cal.2d 600
(Loper) as the primary source of the six-factor test used in special errand cases. (See
Felix, supra, at pp. 932–933.) Loper has been cited in two types of cases: (1) where one
of the parties has relied on the special errand exception to the going and coming rule (see,
e.g., Kephart v. Genuity, Inc. (2006) 136 Cal.App.4th 280, 291–292; Tognazzini v. San

                                              24
Luis Coastal Unified School Dist. (2001) 86 Cal.App.4th 1053, 1056–1058; Felix, supra,
192 Cal.App.3d at pp. 931–933; Trejo v. Maciel, supra, 239 Cal.App.2d at pp. 494–497);
O’Connor v. McDonald’s Restaurants, supra, 220 Cal.App.3d at pp. 30–33; Vivion v.
National Cash Register Co. (1962) 200 Cal.App.2d 597, 605–606), and (2) where the
basic principles of respondeat superior have been explained (see, e.g., Miller v. Stouffer
(1992) 9 Cal.App.4th 70, 76–81 & fn 5; Johnson v. Banducci (1963) 212 Cal.App.2d 254,
262–264; Duff v. Schaefer Ambulance Service, Inc. (1955) 132 Cal.App.2d 655, 667–670,
677; Loos v. Boston Shoe Co. (1954) 123 Cal.App.2d 564, 565–569).
       Loper was decided in 1944—28 years before California recognized the required
vehicle exception for purposes of respondeat superior. (See Lobo v. Tamco, supra,
182 Cal.App.4th at p. 301 [stating that Huntsinger, supra, 22 Cal.App.3d 803, decided in
1972, ―carved out‖ required vehicle exception].) Nevertheless, Loper supports our
conclusion that Bamberger was acting within the scope of her employment at the time of
the accident.
       In Loper, an individual, Cameron Morrison, was employed by a dairy ―to make
deliveries of milk and other dairy products within a designated area, to collect from
customers and to solicit new business. Deliveries were made in a truck furnished by [the
dairy], but Morrison used his own car in collecting accounts and soliciting new business
after regular hours.‖ (Loper, supra, 23 Cal.2d at p. 603.) One afternoon, Morrison left
the office, using his own vehicle. He intended to call on a prospective customer and
collect on a delinquent account of an existing customer, Mrs. Hanson. Morrison also
offered a coworker a ride home. After calling on the prospective customer, Morrison
drove to Hanson‘s home, arriving around 4:00 p.m. No one was there. Morrison decided
to make another attempt to collect from Hanson and to return around 5:30 p.m. In the
meantime, Morrison and the coworker went to a tavern and had lunch, consisting of
sandwiches and beer. From the tavern, Morrison took the coworker home. While driving
toward Hanson‘s home, Morrison struck another vehicle. A lawsuit was filed against
Morrison and the dairy. The case was tried to a jury, which returned a verdict against



                                             25
both defendants. The dairy appealed, arguing that, as a matter of law, Morrison was not
acting within the scope of his employment when the accident occurred.
       The Supreme Court rejected the dairy‘s contention and affirmed the judgment. As
the court stated: ―Morrison worked on a straight salary with no commissions, and all the
money he collected was turned over to [the dairy]. He did not buy milk from [the dairy]
and sell it to customers. The money due from Mrs. Hanson was owed to [the dairy] and in
attempting to collect the account, Morrison was performing a duty imposed by his
employer and within the scope of his employment. And there is evidence that Morrison,
to his employer‘s knowledge, frequently called upon customers after his regular hours,
using his own car. This is sufficient to support a finding that he was authorized to do this
type of work at the time the accident took place.
       ―[The dairy] . . . contends that we are bound to conclude, as a matter of law, that
when Morrison left the Hanson house to take Dolan home, he abandoned the business of
his employer and entered upon a mission of his own and had not re-entered his
employer‘s business when the accident occurred, and that therefore he was not acting
within the scope of his employment at the time of the accident. . . . ‗Whether there has
been a deviation so material or substantial as to constitute a complete departure is usually
a question of fact. In some cases the deviation may be so marked, and in others so slight
relatively, that the court can say that no conclusion other than that the act was or was not a
departure could reasonably be supported . . . .‘ . . .
       ―Under the circumstances of this case we cannot hold as a matter of law that
Morrison‘s trip to the tavern and to Dolan‘s home constituted an abandonment of his
employer‘s business. . . . [I]t was within Morrison‘s authority to collect accounts at the
time the accident occurred. The employer‘s liability was not necessarily terminated by
reason of the fact that Morrison combined a private purpose of his own with the business
of his employer. . . . Thus, if the accident had occurred on the trip from the dairy to the
Hanson home prior to 4 p. m., the jury clearly could have found that Morrison was acting
within his employment although he intended thereafter to get something to eat, and take
Dolan home.‖ (Loper, supra, 23 Cal.2d at pp. 604–606.)

                                               26
       The court concluded: ―[A] deviation from the most direct route . . . before going to
the Hanson home would not necessarily have constituted an abandonment. . . . The
deviation cases, although not identical with the situation here involved, are quite
analogous. Morrison, upon finding no one at home, believed that he would have to wait
over an hour before he could see Mrs. Hanson. If he had spent this time in his car in front
of the house he would have remained within the scope of his employment. His conduct in
going elsewhere for some private purpose while waiting to perform his specific duties
presented a question of fact as to whether he had entirely abandoned the business of his
employer. . . . The employer might reasonably expect that his employee, while so waiting,
would engage in some activities for his own purposes. [In this case], Morrison, who
began work at 3 a. m., had not eaten since breakfast, and the fact that he went to a tavern
for sandwiches and beer does not require us to hold that he had abandoned his
employment, particularly in view of his testimony that he would not have been at the
tavern if he had not been waiting to call upon Mrs. Hanson. And, considering the time he
had to wait, we cannot hold as a matter of law that it was unreasonable for him to travel
somewhat less than two miles for this purpose. . . . [U]nder these circumstances, we
cannot say that his going a short distance farther to take [a coworker] home was such an
unreasonable means of using his time that it must be deemed an abandonment of his
employment. Morrison‘s purpose at the time of the accident was to serve his employer,
and it could be reasonably inferred that such purpose continued throughout the period he
waited to see Mrs. Hanson.‖ (Loper, supra, 23 Cal.2d at pp. 606–607, citation omitted.)
       Similarly, when Bamberger was using her personal vehicle to drive home on
April 15, 2010, she ―was performing a duty imposed by [her] employer and within the
scope of [her] employment.‖ (Loper, supra, 23 Cal.2d at p. 604.) Put another way,
Bamberger‘s drive home was within the scope of her employment because Marsh required
her to drive her personal vehicle to and from work and other destinations. In addition,
Bamberger‘s planned deviation—stopping for frozen yogurt and a yoga class—was ―so
slight relatively, that [we] can say that no conclusion other than that the [deviation] . . .
was not a departure could reasonably be supported.‖ (Id. at p. 605, italics added.)

                                               27
       Further, Marsh could ―reasonably expect‖ that Bamberger, while driving home,
―would engage in some activities for [her] own purposes.‖ (Loper, supra, 23 Cal.2d at
p. 607.) And if Morrison‘s personal pursuits in Loper—going to a tavern for sandwiches
and beer and driving a coworker home—did not preclude a finding of liability on the part
of the employer, neither did Bamberger‘s deviation.
       Finally, Marsh‘s reliance on Ducey v. Argo Sales Co., supra, 25 Cal.3d 707, is
misplaced. In Ducey, the plaintiffs filed suit against a company based on a motor vehicle
accident caused by a company employee. The jury returned a verdict in favor of the
company. The plaintiffs appealed, contending that, under the required vehicle exception
to the going and coming rule, the employee was acting within the course of her
employment as a matter of law.
       The Supreme Court rejected the plaintiffs‘ contention, concluding the jury
implicitly found that the employer did not require the employee to use her personal
vehicle to travel to and from work, and substantial evidence supported the jury‘s finding.
(See Ducey v. Argo Sales Co., supra, 25 Cal.3d at pp. 721–723.) As the high court
concluded: ―The evidence does not establish as a matter of law that the company required
[the employee], as a condition of her employment, to commute to work in her personal
car. The job was not one that embraced driving, and [the employee] was not required to
use her vehicle for field work. Although there was evidence that she occasionally ran
errands for her employer, these trips were not conclusively shown to be a condition of her
employment. The jury could reasonably have believed that [the employee] was acting as
a volunteer in running occasional errands for replacement items. She was not engaged in
such an errand at the time of the accident. There is no evidence that [the employee] was
required to go from location to location during the day.‖ (Id. at p. 723.) In the present
case, there is no dispute that the required vehicle exception applies.
       In sum, under the required vehicle exception to the going and coming rule,
Bamberger was acting within the scope of her employment at the time of the accident.
The trial court therefore erred in granting Marsh‘s motion for summary judgment.



                                             28
                                            III
                                     DISPOSITION
      The judgment is reversed. Plaintiff is entitled to costs on appeal.
      CERTIFIED FOR PUBLICATION.


                                                  MALLANO, P. J.
I concur:


      JOHNSON, J.




                                            29
Rothschild, J., concurring in part and concurring in the judgment:
      I agree that because Bamberger‘s planned stops on the way home were minor
deviations rather than substantial departures from her normal commute, the required
vehicle exception to the coming and going rule applies. I therefore concur in the
judgment.




                                                       ROTHSCHILD, J.